DETAILED ACTION
1.	Claims 1-13 are pending in the instant application. 
	 Applicant's election without traverse of group III, claims 1, 5, 7 wherein n is 2 in the reply filed on 11/02/2021 is acknowledged. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 5, 7 in part wherein n is 2 are examined. Claims 
2-4, 6, 8-13 and the remaining subject matter of claims 1, 5, 7 are withdrawn per 37 CFR 1.142(b). 
2.			Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Brown et al., US 9617258. Brown et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image1.png
    341
    854
    media_image1.png
    Greyscale

, which anticipates the instant compounds. Therefore, the instant claims are anticipated by Brown et al.
3.  Claims 1, 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shirakami et al., US 20100105661. Shirakami et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image2.png
    389
    913
    media_image2.png
    Greyscale

, which anticipates the instant compounds. Therefore, the instant claims are anticipated by Shirakami et al.

4.					Claim Objections
Claim 5 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims. 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niloofar Rahmani whose telephone number is 
571-272-4329. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jiang Shaojia, can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/NILOOFAR RAHMANI/   
11/08/2021